United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4400
                         ___________________________

                                 Marian M. Meredith

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           David J. Shulkin,1 Secretary, Department of Veterans Affairs

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 7, 2017
                             Filed: December 21, 2017
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.




      1
        David J. Shulkin has been appointed to serve as Secretary of Veterans Affairs,
and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
       Marian Meredith appeals the district court’s2 adverse grant of summary
judgment in her pro se employment-discrimination action against her employer, the
Department of Veterans Affairs (VA). Upon careful de novo review, we conclude
that summary judgment was proper. See Gibson v. Am. Greetings Corp., 670 F.3d
844, 852 (8th Cir. 2012) (standard of review). As to her claim that the VA denied her
the opportunity to train for a supervisory role, we agree with the district court that,
even assuming she stated a prima facie case of race and age discrimination, the
evidence reveals no genuine issue of material fact as to whether the VA’s proffered
reason was a pretext for such discrimination. See Tusing v. Des Moines Indep. Cmty.
Sch. Dist., 639 F.3d 507, 516 (8th Cir. 2011) (to prove pretext under ADEA, plaintiff
must show employer’s stated reason was false and age was real reason for adverse
employment action); Twymon v. Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir.
2006) (to prove pretext under Title VII, plaintiff must both discredit employer’s
asserted reason for adverse action and show that circumstances permit drawing
reasonable inference that real reason was race).

       As to the other instances of alleged mistreatment, we conclude that Meredith
failed to make a prima facie case of race or age discrimination, or retaliation, because
the record does not establish any sufficiently adverse action taken against her. See
Gibson, 670 F.3d at 853, 856 (prima facie case of either race discrimination under
Title VII, or age discrimination under ADEA, requires adverse employment action);
see also Jackman v. Fifth Judicial Dist. Dep’t of Corr. Servs., 728 F.3d 800, 805 (8th
Cir. 2013) (plaintiff failed to establish prima facie case of discrimination or retaliation
because she did not show adverse employment action, as she suffered no termination,
cut in pay or benefits, or changed job duties; additions to personnel file were not
materially adverse employment action because no adverse action was taken as result
of longer personnel file); Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034,


      2
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                           -2-
1042-43 (8th Cir. 2007) (where there is no direct evidence of retaliatory motive,
retaliation claims under Title VII and ADEA are analyzed under same framework).

       Finally, we conclude that Meredith failed to state an actionable hostile-work-
environment claim. See Jackman, 728 F.3d at 805-06 (hostile-work-environment
claim requires showing of causal nexus between harassment and protected-group
status); Hill v. St. Louis Univ., 123 F.3d 1114, 1120 (8th Cir. 1997) (ADEA and
Title VII do not prohibit employment decisions based on, inter alia, erroneous
evaluations or personal conflicts between employees).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-